Citation Nr: 1509887	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO. 12-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1958 to July 1961. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Hearing loss was not shown in service or for many years thereafter and weight of the evidence is against a finding that the Veteran's current hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A May 2011 letter explained the evidence necessary to substantiate the claim and VA and the Veteran's responsibilities. The letter also informed the Veteran of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, the letter explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). This letter was provided to the Veteran prior to the initial adjudication of this claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the duty to assist, the claims file contains the service treatment records, VA treatment records, a January 2012 private audiological evaluation report with medical opinion, an October 2011 VA audiological evaluation report and the assertions of the Veteran. The Board has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claim. No further action is required to comply with the duty to notify and assist him in developing the facts pertinent to his claim.

II. Analysis

Legal Criteria and Analysis

Service connection is granted for disability resulting from a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or if it is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim. 38 C.F.R. § 3.303(b). Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to, in turn, link current disability to service. See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating: (1) the condition was observed ("noted") during service; (2) symptoms of that condition continued after service; and, (3) the current condition is related to those continuing symptoms. The United States Court of Appeals for the Federal Circuit, however, recently held that continuity of symptomatology may only be used to establish this required linkage between the current condition and service if the condition is one of those explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), which include organic diseases of the nervous system (e.g., sensorineural hearing loss). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Accordingly, service connection may be established either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available, or under 38 C.F.R. § 3.310(a) and (b) and Allen, 7 Vet. App. at 448, by alternatively showing the condition claimed is secondarily related to service, meaning either caused or permanently worsened by a service-connected disability. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine whether the evidence is "credible", or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible). Only if the evidence is both competent and credible does it ultimately have probative value. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted). The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In certain instances, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau, 492 F. 3d at 1377 (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Alternatively, laypersons have been found not competent in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension lacked sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011). See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

The standard of proof to be applied in decisions on claims for benefits is set forth in 38 U.S.C.A. § 5107. A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz ). See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The record clearly demonstrates that the Veteran currently has impaired hearing.

The Veteran claims to have experienced acoustic trauma in service when a machine gun exploded near his head in July 1958. He reported ringing in his ears at that time. The incident does not appear in his December 2010 VA Form 21-526.

The Veteran received a VA examination in October 2011. In the resulting opinion, the audiologist indicated that she had reviewed the claims file. She noted that hearing test at military separation indicated normal hearing thresholds and that the Veteran's hearing had improved since the hearing test immediately following the machine gun explosion. The Veteran had only the "whisper test" upon induction. Thus, in summary she found that the separation audiological evaluation revealed normal hearing and no evidence of decline during service. The Veteran's hearing loss was first diagnosed in March 2004. Therefore, she concluded, it was less likely than not that the Veteran's hearing loss was related to military noise exposure. 

In an October 2011 rating decision, the RO granted service connection for tinnitus. 

It was the Veteran's contention that this acoustic trauma that he was exposed to during service had caused his bilateral hearing loss and reoccurring tinnitus. 

In a January 2012 letter, a private physician, not an audiologist, indicated that the Veteran's hearing sensitivity was evaluated by an audiologist on January 2, 2012. The audiologist indicated that the Veteran suffered from hearing loss and that the Veteran reported a history of extensive noise exposure in the military. The doctor, not the audiologist, stated, "My impression is that [the Veteran's] current hearing loss is 5-10% related to the explosive noise exposure in 1959." The diagnosis was sensorineural hearing loss. 

Although the Veteran has affirmatively reported noise exposure during service, his separation June 1961 separation examination revealed his hearing to be within normal limits. The record then does not contain any reference to hearing loss until March 2004, more than 40 years after separation. The Veteran also has not specifically alleged experiencing hearing loss during service or at any time prior to 2004. Neither the Veteran's December 2010 VA Form 21-526 nor his private medical records dated from July 2009 to January 2011 refer to any hearing loss, only tinnitus. A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Regarding the Veteran's contention that his current hearing loss is related to service, there are conflicting opinions of record. The October 2011 VA audiologist specifically found that it was less likely than not that the Veteran's hearing loss was related to military noise exposure. She also provided a specific rationale for this opinion, indicating that the Veteran's hearing was normal at separation and that no decline was noted until March 2004. In contrast, the January 2012 private opinion found that the Veteran's hearing sensitivity is 5-10% related to the explosive noise exposure in 1959. The doctor did not provide any rationale that supported this opinion and there is no indication that he reviewed the Veteran's claims file. The doctor's letter seems to indicate that the hearing loss is mostly caused by age. The Board finds that the VA examiner's rationale makes the opinion sufficiently probative in relation to determining whether a nexus is present between current hearing loss and noise exposure in service. See, e.g., Monzingo v. Shinseki, 26 Vet. App. 97 (2012).

As the October 2011 VA examiner reviewed the claims file, and as her opinion is supported by a specific rationale, (i.e. the lack of any hearing loss shown in service along with the lack manifestation until more than 40 years after service), the Board attaches more probative value to it than to the opinion of the January 2012 private physician, whose opinion was not supported by any relevant rationale and is not shown to be based on a review of the claims file.

The Veteran does not possess any medical training, expertise, or experience. Accordingly, the Board does not attach any significant probative weight to his assertion that his current hearing loss is related to noise exposure in service. See Jandreau, 492 F. 3d at 1377.

In sum, as there are no other opinions of record addressing the likely etiology of the current hearing loss, the weight of the evidence is against a finding that it is related to noise exposure in service. Accordingly, as hearing loss was not shown in service or the first post-service year and is not shown to be related to service, there is no basis for an award of service connection on a direct or presumptive basis. 38 C.F.R. §§ 3.303, 3.307, 3.309. The preponderance of the evidence is against this claim and it must be denied. Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


